Exhibit 10.17
EXECUTIVE EMPLOYMENT AGREEMENT
          This [AMENDED AND RESTATED] EXECUTIVE EMPLOYMENT AGREEMENT (the
“Agreement”) is entered into on                     , 200___ (the “Effective
Date”), by and between Life Time Fitness, Inc. (the “Company”), and
                     (“Executive”).
          The Company is a recognized leader in the health and fitness industry,
including the design and operation of health and fitness centers, the creation,
promotion and sale of nutritional products, the production of athletic events
and the publication of a healthy way of life magazine. The Company has enjoyed
considerable growth and success in the industry because of its innovative,
confidential and proprietary management and marketing methods and plans. [To
assure protection of the Company’s goodwill and confidential and proprietary
information, management and marketing plans, the Company and Executive
previously entered into an Executive Employment Agreement dated May ___, 2004
(the “Prior Agreement”).]
          The Company also desires to assure Executive’s continuing services to
the Company including, but not limited to, under circumstances in which there is
a possible threatened or actual Change of Control of the Company. The Company
believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a
potential severance of employment and to encourage the Executive’s full
attention and dedication to the Company currently and in the event of any
threatened or impending Change of Control, and to provide the Executive with
compensation and benefits arrangements upon a severance of employment which
ensure that the compensation and benefits expectations of the Executive will be
satisfied and which are competitive with those of other corporations. [The
parties entered into the Prior Agreement with the intent to accomplish these
objectives.]
          [The Company and Executive agree that it is in their mutual best
interest to amend, modify, and restate the Prior Agreement to comply with, or be
exempt from, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), so as to avoid additional taxes and penalties
under Code Section 409A(a)(1).]
          In consideration of the foregoing, and in order to accomplish all of
the above objectives, the Company and Executive agree as follows:
1. Definitions.

  a)   “Base Salary” shall mean the Executive’s regular annual salary (before
payment of any bonuses or incentive pay and before any salary deferral),
commonly referred to as the “Guaranteed” component of an executive’s salary.    
b)   “Change of Control” shall mean the earliest of the following dates:

  (i)   A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board of Directors of the Company (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least 50% of the Board; provided,





--------------------------------------------------------------------------------



 



      however, for purposes of this definition, that any individual who becomes
a member of the Board subsequent to the Effective Date, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided, further, that any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board shall not be so considered as a member of the Incumbent Board;  
  (ii)   An acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) which,
together with other acquisitions by such Person, results in the aggregate
beneficial ownership by such Person of 30% or more of either (x) the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions will not result in a Change of Control

  (a)   an acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or  
  (b)   an acquisition by any entity pursuant to a transaction that complies
with the exemption in clause (iii) below;

  (iii)   Consummation of a merger or consolidation of the Company with any
other corporation or other entity, a statutory share exchange involving the
capital stock of the Company, or a sale or other disposition (in one transaction
or a series of transactions) of all or substantially all of the assets of the
Company (except in connection with the sale-leaseback of the Company’s real
estate), other than a merger, consolidation, statutory share exchange, or
disposition of all or substantially all assets that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into or
exchanged for voting securities of the surviving or acquiring entity or its
direct or indirect parent entity) beneficial ownership, directly or indirectly,
of more than 50% of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity (including, without limitation,
such beneficial ownership of an entity that as a result of such transaction
beneficially owns 100% of the outstanding

2



--------------------------------------------------------------------------------



 



      shares of common stock and the combined voting power of the then
outstanding voting securities (or comparable equity securities) or all or
substantially all of the Company’s assets either directly or indirectly)
outstanding immediately after such merger, consolidation, statutory share
exchange or disposition of all or substantially all assets in substantially the
same proportions (as compared to other holders of the Outstanding Company Common
Stock and Outstanding Company Voting Securities prior to the transaction) as
their respective ownership, immediately prior to such transaction; or     (iv)  
Consummation or, if earlier, shareholder approval, of a definitive agreement or
plan to liquidate or dissolve the Company.

  c)   “Change of Control Date” shall mean the first date on which a Change of
Control occurs.     d)   “Change of Control Period” shall mean the period
commencing on the Change of Control Date and ending on the first anniversary of
such date.     e)   “Cause” shall mean if the Company determines in good faith
that Executive has:

  (i)   engaged in willful and deliberate acts of dishonesty, fraud or unlawful
behavior against or at the expense of the Company, which adversely affects the
business affairs of the Company;     (ii)   been convicted of, or pleaded nolo
contendere, to any felony;     (iii)   engaged in gross negligence or willful
misconduct in the performance of Executive’s duties as an employee of Company,
where such acts adversely affect the business affairs of the Company in a
material way;     (iv)   refused to substantially perform all of Executive’s
duties and responsibilities, or persistently neglects Executive’s duties or
experiences chronic unapproved absenteeism;     (v)   demonstrates an inability
to perform Executive’s duties at a level commensurate with Executive’s position
and is unable to meet the conditions of a Company Performance Improvement Plan
designed for Executive created in connection with this item, within a period of
60 days from creation of such Performance Improvement Plan; or     (vi)  
breached any material term(s) or material condition(s) of this Agreement.

      Notwithstanding anything to the contrary contained herein, the events
described in clauses (iv) and (v) shall not constitute “Cause” for purposes of
this Agreement unless the Company gives Executive written notice delineating the
claimed event or circumstance and setting forth the Company’s intention to
terminate

3



--------------------------------------------------------------------------------



 



      Executive’s employment if such claimed event or circumstance is not duly
remedied within twenty-one (21) business days following such notice from the
Company, and Executive fails to remedy such event or circumstance within such
twenty-one (21) day period.

  f)   “Disability” shall mean the inability of Executive to perform on a
full-time basis the duties and responsibilities of Executive’s employment with
the Company by reason of Executive’s illness or other physical or mental
impairment or condition, as determined by a physician mutually acceptable to
Executive and the Company, if such inability continues for an uninterrupted
period of 90 days or more during any 365-day period. A period of inability shall
be “uninterrupted” unless and until Executive returns to full-time work from the
above-referenced leave for a continuous period of at least 180 days, excluding
vacation days or sick days taken for reasons unrelated to the illness or other
physical or mental impairment or condition necessitating the above-referenced
leave.     g)   “Good Reason” shall mean without Executive’s express written
consent, any of the following conditions shall occur, provided that none of the
following conditions shall constitute Good Reason unless Executive first gives
written notice to the Company within 90 days of the first occurrence of the
condition, delineating the claimed breach and setting forth Executive’s
intention to terminate Executive’s employment if such breach is not duly
remedied within 30 business days, and the Company fails to cure the condition
within such 30-day period:

  (i)   the Company has breached any material term(s) or material condition(s)
of this Agreement, which breach was not caused by Executive;     (ii)   the
Company relocates its executive offices outside of a seventy-five (75) mile
radius of its current location, and the relocation results in a material change
to the geographic location at which Executive performs services;     (iii)   the
Company has reduced Executive’s Target Salary by twenty-five percent (25%) or
more, or materially reduced Executive’s duties and responsibilities (including
but not limited to reasonable discretion in the management of Executive’s
department); or     (iv)   the Company has assigned duties and responsibilities
to Executive that are materially inconsistent with Executive’s position and
experience, such that there occurs a material reduction in Executive’s duties,
responsibilities or authority.

  h)   “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Termination Date is other than the date
of receipt of such

4



--------------------------------------------------------------------------------



 



      notice, specifies the Termination Date (which date shall be not more than
thirty days after the giving of such notice). The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s right hereunder.     i)   “Target
Salary” shall mean the sum of Executive’s Base Salary and the annual target
payout under any commission or annual cash-base incentive plan that the
Executive is eligible to receive based upon the attainment of pre-established
performance targets. For purposes of Sections 3(a) and 3(c) below, in the event
Executive’s employment is terminated by Executive for Good Reason pursuant to
Section 1(g)(iii), “Target Salary as of the Termination Date” shall mean
Executive’s Target Salary immediately prior to the reduction in Executive’s
Target Salary that gave rise to Good Reason under Section 1(g)(iii).     j)  
“Termination Date” shall mean (i) if the Executive’s employment is terminated by
the Company for Cause, or by the Executive for Good Reason, the date of receipt
of the Notice of Termination (as defined in Section 2 below) or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Termination
Date shall be the date on which the Company notifies the Executive of such
termination, and (iii) if the Executive’s employment is terminated by reason of
death or Disability, the Termination Date shall be the date of death of the
Executive or the first date Disability is determined, as the case may be. For
purposes of Sections 3(a) and 3(c) of this Agreement, with respect to the timing
of payments thereunder, Termination Date shall mean the date of Executive’s
separation from service with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code.

2. Notice of Termination.
Any termination of Executive’s employment by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto.
3. Payments upon Termination of Employment.

  a)   If Executive’s employment with the Company is terminated by the Company
for any reason other than for Cause, death or Disability, or by Executive for
Good Reason such that the Termination Date occurs within two years of the first
occurrence of the condition giving rise to Good Reason, and provided that such
termination of employment does not occur during the Change of Control Period,
then the Company shall provide to Executive the following, subject to the
conditions of Section 3(e) below:

5



--------------------------------------------------------------------------------



 



  (i)   Target Salary Continuation. The Company will pay to Executive an amount
equal to one half of Executive’s Target Salary as of the Termination Date, but
not to exceed a maximum amount of two times the lesser of: (x) the Code
§ 401(a)(17) compensation limit for the year in which the Termination Date
occurs; or (y) the sum of Executive’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the calendar year
prior to the calendar year in which the Termination Date occurs (adjusted for
any increase during that year that was expected to continue indefinitely) (the
“Target Salary Continuation Amount”). Such Target Salary Continuation Amount
shall be paid to Executive in equal installments in accordance with the
Company’s regular payroll schedule, commencing on the first regular payroll date
of the Company that occurs following the Termination Date and continuing for six
months. The Company and Executive intend the payments under this Section 3(a)(i)
to constitute a “separation pay plan due to involuntary separation from service”
pursuant to Treas. Reg. § 1.409A-1(b)(9)(iii). [Notwithstanding anything in this
Section 3(a)(i) to the contrary, if the Termination Date occurs on or before
December 31, [**insert calendar year in which Executive’s employment commences],
then the maximum limitations of (x) and (y) above shall not apply, and any
amounts that remain payable to Executive as of March 15, [**insert calendar year
after the calendar year in which Executive’s employment commences], shall be
payable in a lump sum on March 15, [**insert calendar year after the calendar
year in which Executive’s employment commences], with the intention that the
payments under this Section 3(a)(i) shall in such instance constitute a
short-term deferral under Treas. Reg. § 1.409A-1(b)(4).]     (ii)   Supplemental
Target Salary Continuation. The Company will pay to Executive an additional
amount equal to Executive’s Target Salary as of the Termination Date (the
“Supplemental Target Salary Continuation Amount”). Such Supplemental Target
Salary Continuation Amount shall be paid to Executive in equal installments in
accordance with the Company’s regular payroll schedule, commencing on the first
regular payroll date of the Company that occurs following completion of all
payments under Section 3(a)(i) (and in any event commencing no earlier than the
first day of the seventh month after the Termination Date) and continuing for
12 months. The Company and Executive intend the payments under this
Section 3(a)(ii) to be deferred compensation payable in compliance with the
requirements of Section 409A of the Code.     (iii)   Outplacement Costs. The
Company will reimburse Executive for reasonable outplacement costs associated
with Executive’s search for new employment during the 12-month period following
the Termination Date, such costs not to exceed $10,000 in the aggregate. To be
eligible for reimbursement, such costs must be actually incurred by Executive
and

6



--------------------------------------------------------------------------------



 



      directly related to the termination of Executive’s employment with the
Company. Executive shall submit verification of expenses to the Company within
60 days of the date the expense was incurred, and the Company shall reimburse
eligible expenses promptly thereafter, and in any event no later than the last
day of the second calendar year after the calendar year in which the Termination
Date occurs. The Company and Executive intend the reimbursement of such costs to
be excluded from deferred compensation pursuant to Treas. Reg.
§ 1.409A-1(b)(9)(v)(A).     (iv)   Insurance Coverage Continuation. The Company
will provide continuation of medical plan coverage and life insurance coverage
at the same level and in the same manner as that provided to Executive as of the
Termination Date, beginning on the Termination Date and continuing for 18
months, provided that any benefit continuation under this section 3(a)(iv) shall
be concurrent with any coverage under the Company’s plans pursuant to COBRA or
similar laws, and continuation of medical plan coverage under this section
3(a)(iv) shall end when Executive is no longer entitled to COBRA continuation
coverage for any reason. Any dependent medical plan coverage in effect for the
Executive on the Termination Date will also be continued for such period on the
same terms. Any costs Executive was paying for such coverages, if any, as of the
Termination Date shall continue to be paid by Executive. If the terms of any
benefit plan referred to in this section do not permit continued participation
by Executive, then the Company will arrange for other insured coverage providing
substantially similar benefits at the same contribution level, if any, of
Executive, and Executive will cooperate with the Company to obtain the most
favorable rate for comparable coverage to Executive. The Company and Executive
intend the continuation of coverage under this Section 3(a)(iv) to be excluded
from deferred compensation under Treas. Reg. § 1.409A-1(a)(5) and/or Treas. Reg.
§ 1.409A-1(b(9)(v)(B), as applicable.

  b)   If Executive’s employment with the Company is terminated by reason of:

  (i)   Executive’s abandonment of Executive’s employment or Executive’s
resignation for any reason other than Good Reason;     (ii)   termination of
Executive’s employment by the Company for Cause; or     (iii)   Executive’s
Disability or death,

      then the Company shall pay to Executive or Executive’s beneficiary or
Executive’s estate, as the case may be, Executive’s Base Salary through the
Termination Date.

7



--------------------------------------------------------------------------------



 



  c)   If Executive’s employment with the Company (or successor) is terminated
by the Company during the Change of Control Period for any reason other than
Cause, death or Disability, or by Executive during the Change of Control Period
for Good Reason such that the Termination Date occurs within two years of the
first occurrence of the condition giving rise to Good Reason, then Executive
will receive, subject to the conditions of Section 3(e) below:

  (i)   the same benefits as set forth in Section 3(a) above, payable in the
same manner, at the same time and subject to the same conditions as if such
payments were being made pursuant to Section 3(a); and     (ii)   an additional
amount equal to one-fourth of Executive’s Target Salary. Such additional amount
shall be paid to Executive in equal installments in accordance with the
Company’s regular payroll schedule, commencing on the first regular payroll date
of the Company that occurs following completion of all the payments that are
being made as if under Section 3(a)(ii), and continuing for 3 months thereafter.
The Company and Executive intend the payments under this Section 3(c)(ii) to be
deferred compensation payable in compliance with the requirements of
Section 409A of the Code.

  d)   In the event of termination of Executive’s employment, the sole
obligation of the Company hereunder shall be its obligation to make the payments
called for by Sections 3(a), 3(b) or 3(c) hereof, as the case may be, and the
Company shall have no other obligation to Executive or to Executive’s
beneficiary or Executive’s estate, except as otherwise provided by law, under
the terms of any subsequent written agreement between Executive and the Company,
and under the terms of any employee benefit plans or programs then maintained by
the Company in which Executive participates.     e)   Notwithstanding the
foregoing provisions of this Section 3, the Company shall not be obligated to
make any payments to Executive under Sections 3(a) or 3(c) above unless:
(i) upon termination of employment Executive signs a global release of claims
against the Company and its affiliates, divisions, directors, officers,
employees, agents and assigns (other than rights Executive may have to
indemnification from the Company arising out of the performance of his or her
duties as an employee or officer), such release to be prepared by the Company in
its sole discretion; (ii) all applicable rescission periods provided by law for
releases of claims have expired and Executive has not rescinded the release of
claims; and (iii) Executive is in strict compliance with the terms of Section 4
hereof, as of the date of such payments. In no event shall Executive be entitled
to payments under both Sections 3(a) and 3(c).

4. Covenants. [In consideration of this Agreement and such other consideration
as is set forth in the Prior Agreement, Executive affirms that the terms and
conditions of Section 4 of the Prior Agreement shall remain in full force and
effect as restated and clarified below:]

8



--------------------------------------------------------------------------------



 



  a)   Introduction. The parties acknowledge that the provisions and covenants
contained in this Section 4 are material to this Agreement and that the
limitations contained in this Agreement are reasonable in geographic and
temporal scope and do not impose a greater restriction or restraint than is
necessary to protect the goodwill and other legitimate business interests of the
Company. The parties also acknowledge and agree that the provisions of this
Section 4 do not adversely affect Executive’s ability to earn a living in any
capacity that does not violate the covenants contained herein. Executive
acknowledges that the Company’s grant of any and all “Performance Awards” under
the 2004 Long-Term Incentive Plan were made in reliance on and in exchange for,
Executive’s obligations under these provisions.     b)   Confidential
Information. Except as permitted by the Company, during the term of Executive’s
employment with the Company and at all times thereafter, Executive shall not
divulge, furnish or make accessible to anyone or use in any way other than in
the ordinary course of the business of the Company, any confidential,
proprietary or secret knowledge or information of the Company, whether developed
by Executive or others, including but not limited to (i) Company trade secrets,
(ii) confidential and proprietary plans, developments, research, processes,
designs, methods or material (whether or not patented or patentable),
(iii) customer and supplier lists, (iv) strategic or other business, marketing
or sales plans, and (v) financial data and plans. Executive acknowledges that
the above-described knowledge and information constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the Company, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. During the term of Executive’s
employment with the Company, Executive shall refrain from any intentional acts
or omissions that would reduce the value of such knowledge or information to the
Company. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that (i) is now or subsequently becomes generally
publicly known for reasons other than Executive’s violation of this Agreement,
(ii) is independently made available to Executive in good faith by a third party
who has not violated a confidential relationship with the Company, or (iii) is
required to be disclosed by legal process, other than as a direct or indirect
result of the breach of this Agreement by Executive.     c)   Ventures. If,
during Executive’s employment with the Company, Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company, all rights in such project, program or venture shall
belong to the Company. Except as approved in writing by the Board and as
otherwise set forth in this Agreement, Executive shall not be entitled to any
interest in any such project, program or venture or to any commission, finder’s
fee or other compensation in connection therewith. Executive shall have no
interest, direct or indirect, in any customer or supplier that conducts business
with the

9



--------------------------------------------------------------------------------



 



      Company, provided that a passive investment of less than 2.5% of the
outstanding shares of capital stock of any customer or supplier listed on a
national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this sentence.     d)   Agreement Not to
Compete. During Executive’s employment with the Company and for a period of
eighteen (18) consecutive months from the Termination Date, regardless of the
reason for such termination and regardless of whether the termination is
initiated by the Company or Executive, Executive shall not, directly or
indirectly, engage in any manner or capacity (including without limitation as a
proprietor, principal, agent, partner, officer, director, employee, member of
any association, consultant or otherwise) in any “Company Business” in the
“Territory.” For purposes of this section 4(d), “Company Business” means (i) the
design, development, management or marketing of health and fitness clubs, and/or
health and fitness club memberships and services, and/or nutritional
supplements, (ii) the publication of any health and fitness publications and/or
(iii) the sale, design or promotion of and any other product or service that
grows into a core or primary business for the Company (or is under development
and is projected to grow into a core or primary business for the Company) as of
the Termination Date. “Territory” means any of the United States or in any other
country in which the Company is then doing Company Business as of the
Termination Date. Ownership by Executive, as a passive investment, of less than
2.5% of the outstanding shares of capital stock of any corporation listed on a
national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this Section 4(d). Notwithstanding the
foregoing, if Executive’s termination is in connection with a Change of Control,
Executive agrees, for a period of time of twenty-four (24) months from the
Termination Date, not, directly or indirectly, to engage in any manner or
capacity (including without limitation as a proprietor, principal, agent,
partner, officer, director, employee, member of any association, consultant or
otherwise) in any “Company Business” in the “Territory.”     e)   Agreement Not
to Hire. During Executive’s employment with the Company and for a period of
twelve (12) consecutive months from the Termination Date, regardless of the
reason for such termination and regardless of whether the termination is
initiated by the Company or Executive, Executive shall not, directly or
indirectly, hire, engage or solicit any person who is then an employee of the
Company or who was an employee of the Company as of the Termination Date, in any
manner or capacity, including without limitation as a proprietor, principal,
agent, partner, officer, director, stockholder, employee, member of any
association, consultant or otherwise.     f)   Agreement Not to Solicit. During
Executive’s employment with the Company and for a period of twelve
(12) consecutive months from the Termination Date, regardless of the reason for
such termination and regardless of whether the termination is initiated by the
Company or Executive, Executive shall not, directly

10



--------------------------------------------------------------------------------



 



    or indirectly, solicit, request, advise or induce any current or potential
customer, supplier or other business contact of the Company to cancel, curtail
or otherwise change its relationship with the Company, in any manner or
capacity, including without limitation as a proprietor, principal, agent,
partner, officer, director, stockholder, employee, member of any association,
consultant or otherwise.     g)   Blue Pencil Doctrine. If the duration of, the
scope of or any business activity covered by any provision of this Section 4 is
in excess of what is valid and enforceable under applicable law, such provision
shall be construed to cover only that duration, scope or activity that is valid
and enforceable. Executive hereby acknowledges that this Section 4 shall be
given the construction that renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable law.

5. Copyrights and Related Matters.

  a)   Copyrightable Material. All right, title and interest in all
copyrightable material that Executive shall conceive or originate individually
or jointly or commonly with others, and that arise during the term of
Executive’s employment with the Company and out of the performance of
Executive’s duties and responsibilities under this Agreement, shall be the
property of the Company and are hereby assigned by Executive to the Company,
along with ownership of any and all copyrights in the copyrightable material.
Upon request and without further compensation therefore, but at no expense to
Executive, Executive shall execute any and all papers and perform all other acts
necessary to assist the Company to obtain and register copyrights on such
materials in any and all countries. Where applicable, works of authorship
created by Executive for the Company in performing Executive’s duties and
responsibilities hereunder shall be considered “works made for hire,” as defined
in the U.S. Copyright Act.     b)   Trade Secrets. All trade secret information
conceived or originated by Executive that arises during the term of Executive’s
employment with the Company and out of the performance of Executive’s duties and
responsibilities hereunder or any related material or information shall be the
property of the Company, and all rights therein are hereby assigned by Executive
to the Company.

6.   Return of Records and Property. On or within fifteen days of the
Termination Date, Executive shall promptly deliver to the Company any and all
Company records and any and all Company property in Executive’s possession or
under Executive’s control, and all copies thereof, including without limitation
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, printouts, computer disks, computer tapes, source codes, data, tables
or calculations, keys, access cards, access codes, passwords, credit cards,
personal computers, telephones and other electronic equipment belonging to the
Company.

11



--------------------------------------------------------------------------------



 



7.   Remedies. Executive acknowledges that the provisions of Sections 4 are
reasonable and necessary to protect the legitimate interests of the Company, and
that any violation of those provisions by Executive would cause substantial and
irreparable harm to the Company to such an extent that monetary damages alone
would be an inadequate remedy therefore. Therefore, in the event of any actual
or threatened breach of any such provisions, the Company shall, in addition to
any other remedies it may have, be entitled to seek injunctive and other
equitable relief to enforce such provisions and to restrain Executive from
violating or continuing to violate such provisions, and such relief may be
granted without the necessity of proving actual monetary damages. The preceding
sentence shall not be construed to prevent Executive from disputing the factual
basis of any remedies or defenses asserted by the Company.

8.   Indemnification. The Company agrees to defend and indemnify Executive to
the fullest extent permitted by applicable law, for all civil damages,
penalties, or fines claimed or levied against Executive in connection with any
third-party claim, action, suit or proceeding that arises from Executive’s acts,
errors, or omissions (other than Executive’s intentional misconduct, willful
neglect of duties, or bad faith) in the performance of Executive’s duties as an
officer or executive of the Company or any affiliate or subsidiary thereof.

9.   Non-Disparagement. Executive will not malign, defame or disparage the
reputation, character, image, products or services of the Company, or the
reputation or character of the Company’s directors, officers, employees or
agents, provided that nothing in this Section 9 shall be construed to limit or
restrict Executive from taking any action that Executive in good faith
reasonably believes is necessary to fulfill Executive’s fiduciary obligations to
the Company, or from providing truthful information in connection with any legal
proceeding, government investigation or other legal matter.

10. Miscellaneous.

  a)   Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement shall be governed by the
laws of the State of Minnesota without giving effect to any choice or conflict
of law provision or rule, whether of the State of Minnesota or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Minnesota.     b)   Jurisdiction and Venue. Executive and the
Company consent to jurisdiction of the courts of the State of Minnesota and/or
the United States District Court, District of Minnesota, for the purpose of
resolving all issues of law, equity, or fact, arising out of or in connection
with this Agreement. Any action involving claims of a breach of this Agreement
shall be brought in such courts. Each party consents to personal jurisdiction
over such party in the aforementioned courts and hereby waives any defense of
lack of personal jurisdiction. Venue, for the purpose of all such suits, shall
be in Hennepin County, State of Minnesota.

12



--------------------------------------------------------------------------------



 



  c)   Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes all
prior agreements and understandings with respect to the subject matter hereof[,
including without limitation the Prior Agreement, except that Section 4 of the
Prior Agreement remains in full force and effect as restated and clarified
herein]. The parties have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein.
    d)   No Violation of Other Agreements. Executive hereby represents and
affirms that neither Executive’s entering into and undertaking of obligations
under this Agreement nor Executive’s employment with the Company violate any
other agreement (oral, written or other) to which Executive is a party or by
which Executive is bound.     e)   Amendments. No amendment or modification of
this Agreement shall be deemed effective unless made in writing and signed by
the parties hereto.     f)   No Waiver. No term or condition of this Agreement
shall be deemed to have been waived, except by a statement in writing signed by
the party against whom enforcement of the waiver is sought. Any written waiver
shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.     g)   Assignment. This Agreement shall
not be assignable, in whole or in party, by either party without the written
consent of the other party, except that the Company may, without the consent of
Executive, assign all, but not less than all, of its rights and obligations
under this Agreement to any corporation or other business entity (i) with which
the Company may merge or consolidate, (ii) to which the Company may sell or
transfer all or substantially all of its assets or capital stock, or (iii) of
which 50% or more of the capital stock or the voting control is owned, directly
or indirectly, by the Company. After any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the “Company” for purposes of all
terms and conditions of this Agreement, including this Section 10.     h)  
Counterparts. This Agreement may be executed in any number of counterparts and
by facsimile, such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.     i)   Severability. Subject
to Section 4(g) hereof, to the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.

13



--------------------------------------------------------------------------------



 



  j)   Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience or reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.     k)   Legal Expenses. The prevailing party shall be entitled to
recover all legal fees and expenses which such party may reasonably incur as a
result of any legal proceeding relating to the validity, enforceability, or
breach of, or liability under, any provision of this Agreement or any guarantee
of performance (including as a result of any contest by Executive about the
amount of any payment pursuant to Section 3 of this Agreement). Any recovery of
fees and expenses by Executive pursuant to this Section 10(k) shall be paid no
later than the date that is 21/2 months after the end of the calendar year in
which there occurs a final determination that Executive is the prevailing party.
    l)   Notices. Any notice hereunder shall be in writing and shall be deemed
to have been duly given if delivered by hand, sent by reliable next-day courier,
or sent by registered or certified mail, return receipt requested, postage
prepaid, to the party to receive such notice addressed as follows:         If to
the Company:

Life Time Fitness, Inc.
2902 Corporate Place
Chanhassen, MN 55317
Attention: [**title]

      If to Executive:

[**Insert name and address]

    or addressed to such other address as may have been furnished to the sender
by notice hereunder. Except as otherwise provided herein, all notices shall be
deemed given on the date on which delivered if delivered by hand, or on the date
sent if sent by overnight courier or certified mail, except that notice of
change of address will be effective only upon receipt by the other party.

     m) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state and local income and employment taxes as the
Company shall determine are required or authorized to be withheld pursuant to
any applicable law or regulation.
     n) Section 409A. This Agreement is intended to satisfy, or be exempt from,
the requirements of sections 409A(a)(2), (3) and (4) of the Code, including
current and future guidance and regulations interpreting such provisions, and
should be interpreted accordingly.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive and the Company have executed this Agreement
as of the date set forth in the first paragraph.

              Life Time Fitness, Inc.  
 
             
 
       
 
  By    
 
       
 
       
 
  Its    
 
       
 
               
 
  [**Executive]

15